Exhibit 10.1

 

[qadlogo01.jpg]

QAD Inc.
100 Innovation Place

Santa Barbara, CA

93108 USA

Tel +1 805 566 6000
Fax +1 805 565 4202
http://www.qad.com

 

December 19, 2018

 

Mr. Anton Chilton

5110 Cathedral Oaks Road

Santa Barbara, CA 93111

 

Re: Promotion from Chief, Global Field Operations to Chief Executive Officer

 

Dear Anton,

 

We are pleased to offer you the position of Chief Executive Officer (CEO) for
QAD, effective as of the date you accept this offer. This full-time exempt
position will report to the Board of Directors. You will continue working out of
our corporate QAD office located in Santa Barbara, CA. Your primary job
responsibilities will be discussed with you in more detail after you accept this
offer.

 

Cash Compensation

Subject to approval by the Board of Directors, your new cash compensation will
be calculated and earned as follows:

 

Base Salary and OTE

Effective as of the date you accept this offer, your new gross base salary will
be $450,000 per annum ($18,750.00 per pay period, 24 periods per year). Your
total compensation plan for FY20 will reflect an on-target earning goal of
$900,000 per annum, based upon the achievement of specific objectives at target
under the bonus plan, as broadly described below.

 

FY20 Bonus Plan

Effective February 1, 2019, you will be eligible to participate in the Global
MBO & Financial Bonus Plan - Level 1 with a potential bonus of 100% of base
salary based on achievement of specific objectives. Your bonus components will
be: 70% Corporate Financials and 30% individual performance. Half of the 30%
individual performance component will be based on cloud objectives and half will
be based on MBOs. Complete details of the plan will be discussed and provided to
you following your acceptance of this offer.

 

FY19 Bonus Plan

For the remainder of FY19 (including payment of the Q4 FY19 financial bonus and
the full-year FY19 financial and individual goals bonuses), the bonus
calculations will be pro-rated according to the number of days within the
quarter or year, as applicable, that you held the positions of Chief, Global
Field Operations and CEO.

 

Equity Compensation

Subject to approval by the Board of Directors, your new equity compensation will
be calculated and earned as follows:

 

Restricted Stock Units

A 22,000 share grant of restricted stock units (“RSUs”) will be recommended to
be awarded to you after you accept this offer. If awarded, your RSUs will vest
over a four-year period, one-fourth of the grant (25%) on each of the first four
anniversaries of the grant date. You will receive further details of the RSUs in
a separate RSU agreement, the terms of which will be in accordance with QAD’s
standard policies.

 

 

--------------------------------------------------------------------------------

 

 

Anton Chilton

December 19, 2018

Page 2 of 2

 

 

Performance Stock Units

A 22,000 share grant of performance stock units (“PSUs”) will be recommended to
be awarded to you in the annual equity grant of June 2019. The Board of
Directors will determine the terms, including performance metrics, of the PSUs.
You will receive further details of the PSUs in a separate PSU agreement.

 

Subsequent Eligibility for Equity Awards

You will next be eligible for equity awards in the FY21 Focal Review.

 

Benefits

All other benefits remain consistent with the benefits package offered under
your prior role and are subject to change at the sole discretion of QAD.

 

Termination

Should you be terminated for reasons other than for cause, you will be offered a
Separation and Release of All Claims agreement with payment terms equal to 12
months base salary.

 

Change in Control

QAD will offer you a Change in Control Agreement consistent with Board approval
for the position of CEO.

 

Other

This change in your job title and position with QAD does not change your status
as an at-will employee of QAD. Your employment with QAD remains subject to all
of the Company’s usual policies and practices and you or the Company may
terminate employment at any time for any reason. QAD has made no promise or
representation regarding the length of your employment. Please sign this letter
in the space provided as an indication of your acceptance of this offer and
return it to the Chief People Officer.

 

Anton, I look forward to the great leadership you will provide in this new role.
I believe you will enjoy the challenges and opportunities that lie ahead in this
dynamic time in QAD’s history.

 

Sincerely,

 

For and on behalf of the Board of Directors:          

 

 

 

            /s/ Pamela Lopker                                                   
                     

Pamela Lopker                     

President and Member, Board of Directors                              

QAD Inc.                                        

 

I accept the position as offered above: ___/s/ Anton Chilton___on
_12/19/2018_____________.

                                                       Signature                
Acceptance Date